DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on April 9, 2019 and August 29, 2019 have been considered by the Examiner.

Claim Objections
3.	Claim 27 is objected to because of the following informalities:  
Claim 27 line 2, change “the a” to –the--.  Appropriate correction is required.

 Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-31, 33-38 and 48 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stecura et al (EP 2,395,627; cited in the IDS).
Regarding claim 18, Stecura discloses a device (20) configured to be installed in an electrical wallbox, the device (20) comprising: a front surface (top of faceplate 13) 
	Regarding claim 19, Stecura discloses the device (20), wherein the at least one terminal (15, 15’, 17, 33) comprises one of a female connector or a male connector (see figure 1).
Regarding claim 20, Stecura discloses the device (20), further comprising a communication contact (30) on the at least one terminal (see figure 3) located in the second area configured to communicate with a second device (see figure 3).
Regarding claim 21, Stecura discloses the device (20), wherein the voltage from the power supply (23) comprises at least one of a DC voltage or a Class 2 voltage (see figure 1; paragraph 0009 and 0047).

Regarding claim 23, Stecura discloses the device (20), wherein the device (20) is a load control device configured to control one or more electrical loads (see figure 1; paragraph 0009).
	Regarding claim 24, Stecura discloses the device (20), further comprising at least one actuator (12 or 5), a control circuit (14), and a controllably conductive device configured to be coupled to the electrical load via a dimmed hot terminal of the device (see figure 1), wherein the control circuit (14) is configured to control the electrical load by controlling the controllably conductive device in response to the actuator receiving an actuation (see figure 1; paragraph 0009, 0011, 0049).
Regarding claim 25, Stecura discloses the device (20), wherein the at least one terminal (15, 15’, 17, 33) comprises: a power contact, a ground contact, a signal contact, and a clock contact that are configured to electrically contact a bus (14) that is integral with a faceplate (13) configured to be installed on the device (20); wherein the device (20) further comprises: a controllably conductive device (26) for controlling power to an electrical load; a control circuit coupled to the controllably conductive device to control controllably conductive device; and wherein the device is further configured to provide, via the bus of the faceplate, to one or more modular devices (see figure 1) that are physically separate from the device a voltage via the power contact and the ground contact, and a first signal and a clock signal via the signal and clock contacts (see figure 1, paragraph 0010-0013).

	Regarding claim 27, Stecura discloses the device (20), further comprising a control circuit configured to monitor a parameter from the power supply and to enter an error mode when the parameter exceeds a maximum power output (see figure 1; paragraph 0010-0013).
Regarding claim 28, Stecura discloses a device (20) configured to be mounted to a wall and installed within a faceplate (13), the device (20) comprising: a front surface defining a first area (top of the faceplate 13) and a second area (top of the mounting plate 22), wherein the first area (top of the faceplate 13) is accessible to a user when a faceplate (13) is installed on the device (20), and wherein the second area (top of mounting plate 22) is covered by the faceplate when the faceplate (13) is installed on the device (20) and is accessible when the faceplate is not installed on the device; a controller (see figure4), an input circuit connected to the controller for receiving an input (see figure 4), a communication circuit (30, see figure 5) connected to the controller and configured to transmit communication signals based on the input (see figure 5); a mounting mechanism (22) for mounting the device (20) to the wall, and a power terminal (15, 15’, 17, 33) located in the second area for receiving power, wherein the power terminal is accessible when the device is mounted to the wall without the faceplate installed (see figure 2).
Regarding claim 29, Stecura discloses the device (20), wherein the received power is a Class 2 power input (see figure 1; paragraph 0009).
Regarding claim 30, Stecura discloses the device (20), wherein the received power is a substantially DC voltage less than 48 volts (see figure 1).

Regarding claim 33, Stecura discloses the device (20), wherein the input circuit (see figure 4) comprises a microphone circuit configured to receive sound input (see figure 4; paragraph 0008-0012).
Regarding claim 34, Stecura discloses the device (20), wherein the input circuit (see figure 4) comprises a passive infrared occupancy sensor circuit configured to receive occupancy signals (see figure 4; paragraph 0008-0012 ).
Regarding claim 35, Stecura discloses the device (20), wherein the input circuit (see figure 4) comprises a temperature sensor configured to receive temperature signals (see figure 4; paragraph 0008-0012).
Regarding claim 36, Stecura discloses the device (20), wherein the input circuit (see figure 4) comprises an actuator circuit configured to receive an actuation (see figure 4; paragraph 0008-0012).
Regarding claim 37, Stecura discloses the device (20), wherein the device (20) is a remote lighting control device, and the actuator is configured to control an electrical load (see figure 2; paragraph 0008-0012).
Regarding claim 38, Stecura discloses the device (20), wherein the device (20) is a remote audio control device, and the actuator is configured to control a speaker (see figure 2; paragraph 0008-0012).
	Regarding claim  48, Stecura discloses a system (see figure 2) comprising: a faceplate (13); a first device (20) configured to be installed in an electrical wallbox, the .

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Czarnecki (US 8,559,167), Gates et al (US 8,415,561), Donahue IV (US 6,937,461), Hoopes et al (US 6,932,624), Schultz et al (US 6,617,511), Hodges (US 10,923,896) and Figart et al (US 4, 165,443) disclose a modular device. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

May 21, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848